Title: James Madison to James Monroe, 16 November 1827
From: Madison, James
To: Monroe, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpelleir
                                
                                Novr. 16. 1827
                            
                        
                        Yours of the 2d. postmarked the 6th of November came duly to hand. I return the letters & papers
                            inclosed in it. The fact stated to Mr. Ringold by Genl. Jessup, does not concern only or principally the question between
                            Genl. Jackson & Mr. Southard. It belongs to the History of the Campaign and of the Administration; and as such
                            ought to be verified & preserved. The General must of course have been ignorant of it when he said in his letter
                            to the Secretary of War, of December 16. [see Latour’s Historical Memoir p. 66] "We have no arms here &c." Again
                            in his letter to the same of January 19. [see appendix to the Memoir No. XXXII] he says "I am more & more
                            satisfied in the belief that had the arms reached us which were destined for us, the whole of the British Army in this
                            quarter would before this time have been captured or destroyed" from which it is to be inferred that there was no
                            deficiency of men for the purpose. Is it understood that the General has yet become acquainted with the fact? If he has,
                            his character is much mistaken if he does not promptly & publickly correct the injustice unconsciously committed
                            by him.
                        The tenor of the letter of July 18. 1814, is still unrecognized by my memory. I suspect it was written in
                            consequence of a conversation with me, without being read by me; and may therefore express a mixture of the Secretary’s
                            ideas with mine. My remark alluded to in the letter favours the conjecture. The case stated by Genl. Jackson is a
                            very strong one; but does not altogether preclude questions as to the degree of immediate urgency; as to the distinction
                            between the authority of a Military Officer, & that of the National Executive; nor, if the invading act, be
                            stamped with the character of war, between the Executive & Legislative authority. The only case in which the
                            Executive can enter on a war undeclared by Congress is when a State of war has been actually produced by the conduct of
                            another Power. Such a case was the war with Tripoli, during the Administration of Mr. Jefferson.
                        If you possess a copy of the Prohibitory letter of Ocr 1814. let me, if you please have a copy from it.
                        I thank you for your kind intention, to glance in a letter to Mr. Mercer, at the affinity of my situation to
                            yours. It is indeed made stronger than yours, by what has been drawn into the Newspapers. You may have noticed a second
                            public exhibition of me, notwithstanding the aversion to it previously & publickly expressed, and notwithstanding
                            the assurances of the friend of Mr. Ritchie, (whom you will guess) that no report of our conversation would be made to the
                            press. It was even intimated in the outset that the enquiry would not have been made, if the publication from myself in
                            the Lynchburg papers had not been unknown at the time to Mr. R. My remarks as published have nevertheless the aspect of an
                                original disclosure, made on a special application, and become subservient to observations
                            of a party hue. I regretted the occurrence the more, as I had refused to another Editor, any direct &
                            specific authority to contradict the Report concerning the authorship of the "Farmer’s letters," regarding a compliance
                            with such interrogatories from Printers, as a bad precedent, and preferring the spontaneous & incidental
                            mode used in the communication to the Lynchburg Press. I had the more reason to be dissatisfied with the unexpected
                            paragraph in the Enquirer, because, in saying that I expressed astonishment at being regarded as the Writer of those
                            papers, the reason assigned for it was omitted, viz that the reference in them to my name, would on that supposition have
                            been evidently indelicate. With that omission my astonishment may be ascribed to the vanity of regarding the papers as
                            unworthy of my superior pen; or perhaps to a known disapprobation of the main object of them, that of bringing about a
                            meeting of deputies at Richmond, of which I had never spoken a syllable. I have thought it better however to bear in
                            silence what has passed, than risk a further entanglement with Newspapers. Yours as ever
                        
                        
                            
                                James Madison
                            
                        
                    